Third District Court of Appeal
                               State of Florida

                       Opinion filed November 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                        Nos. 3D22-821 & 3D22-862
                       Lower Tribunal No. 21-27404
                           ________________


                  J.B. Hunt Transport, Inc., et al.,
                                 Appellants,

                                     vs.

                       Daylen Angel Bello, etc.,
                                  Appellee.


     Appeals from a non-final order from the Circuit Court for Miami-Dade
County, Vivianne Del Rio, Judge.

      Fowler White Burnett, P.A., and Bruno Renda; Cole, Scott & Kissane,
P.A., and Lissette Gonzalez, for appellants.

      Pita Weber Del Prado, and H.K. Skip Pita; The Haggard Law Firm,
P.A., and James C. Blecke, for appellee.


Before FERNANDEZ, C.J., and LINDSEY and LOBREE, JJ.

     PER CURIAM.

     Affirmed.